Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to amended claim language filed 20 November 2020.  Claims 1-20 remain pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 9 &13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (USPG Pub No. 20130275085A1; Cheng hereinafter) in view of Lovy et al (USPG Pub No. 20130208880A1; Lovy hereinafter). 
		
As for Claim 1, Cheng teaches, A system for service level target (SLT) tracking comprising:
a processor (see pp. [0006]; e.g., at least one processor); and
a non-transitory storage medium comprising instructions executable by the processor (see pp. [0006]; e.g., a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor) to:  
“aggregate, at a predetermined elapsed time since a prior update of an SLT database table comprising a plurality of entries, a plurality of actions performed on a plurality of information technology service management (ITSM) records since the prior update of the SLT database table (see Fig. 6, 7 & 9; see pp. [0042-0046], [0059]; e.g., the reference of Cheng provides a method which determines at least one “mashup pattern” applicable to a process, where the at least one mashup process is applicable to one or more process steps, causing the recalculation of at least one quantitative metric in consideration of the at least one mashup pattern, and applying the one or more mashup patterns to the process responsive to improvement in at least one quantitative metric.  The tasks/subtasks of a process are determined, as well as a measure of time 
each entry of the SLT database comprising a first field to indicate a SLT state associated with a unique ITSM record, wherein each ITSM record is an electronic ticket created in response to a unique request to perform an information technology (IT) service task, wherein the plurality of ITSM records are distinct from the SLT database table” (see pp. [0045-0046], [0069]; e.g., the reference of Cheng teaches of interacting with an “IT Service Management {ITSM}” having a plurality of service tickets used for 
identify a portion of the plurality of aggregated actions, the identified portion comprising multiple actions that previously updated a first ITSM record of the plurality of ITSM records since the prior update of the SLT database table (see Figure. 6 & 9; see pp. [0043-0046], [0068-0072]; e.g., the reference of Cheng teaches of identifying and instantiating one or more of a plurality of “pattern mashups”, such as a display pattern used to show all needed information in one screen, eliminating in this task inefficiencies both of information lookup and of retaining information.  Paragraphs [0043-0046] provide teachings into the utilization of a standardized set of modification templates, known as “mashup patterns”, which can be applied specifically to subtasks in processing information and provides a quantitatively motivated process improvement within ITSM.  A basic mashup operator such as a “Control” operator allows data to be restricted by filters {predefined conditions} and adjustable thresholds.   Within Figure 6, the column “Current” refers to the current task duration and “New” refers to the reduced task duration, where Examiner considers the “Current” designation as being prior to 
The reference of Cheng does not appear to explicitly recite the limitations to, , “determine, using a state machine comprising a plurality of SLT states, an updated SLT state associated with the first ITSM record based on the multiple actions that previously updated the first ITSM record”, “determine a single database operation to be performed in a first entry in the SLT database table based on the updated SLT state, wherein the first entry in the SLT database table is associated with the first ITSM record”, and “perform the single database operation to update the first entry in the SLT database table to indicate the updated SLT state associated with the first ITSM record.”
The reference of Lovy recites the limitations to, “determine, using a state machine comprising a plurality of SLT states, an updated SLT state associated with the first ITSM record based on the multiple actions that previously updated the first ITSM record” (see pp. [0223-0235], [0239-0241]; e.g., the reference of Lovy serves as an enhancement to the teachings of the primary Cheng reference by providing methods for ;  
“determine a single database operation to be performed in a first entry in the SLT database table based on the updated SLT state, wherein the first entry in the SLT database table is associated with the first ITSM record” (see pp. [0209-0215]; e.g., Paragraphs [0209-0215] teach of the utilization of at least a Command Module of the Decision Engine for the retrieval of records from a command table in order to perform one or more task defined in a database record, further resulting in a message being placed in a message queue.  A Decision Module of the Decision Engine then retrieves messages from a message queue, determines which state machine the message is 
“perform the single database operation to update the first entry in the SLT database table to indicate the updated SLT state associated with the first ITSM record.” (see pp. [0209-0215]; e.g., As stated above, text of paragraphs [0209-0215] teach of the utilization of at least a Command Module for the retrieval of records from a command table in order to perform one or more task defined in a database record, further resulting in a message being placed in a message queue.  The Decision Module then retrieves messages from a message queue, determines which state machine the message is intended for, changes the state of the machine based on the content of the message and “farms out” to the other modules the tasks associated with the state change, where a tasks is associated with a type, action, arguments, condition and output message. Messages, as discussed within the Lovy reference, are the mechanism to make a state machine change state, initialize state machines, or forcefully change state.  As further discussed within at least paragraphs [0230-0231], given a particular state and a particular message, transfer is initiated to the next state and any task defined for the transition and target state is initiated.  A set of transition tasks defining zero or more actions to be performed on the current state can include the launching of a module, the setting of a timer, or opening a case to identify an object as critical, therefore providing an indication of an update to an object’s state).


As for Claim 2, the reference of Cheng provides a method which determines at least one “mashup pattern” applicable to a process, where the at least one mashup process is applicable to one or more process steps, causing the recalculation of at least one quantitative metric in consideration of the at least one mashup pattern, and applying the one or more mashup patterns to the process responsive to improvement in at least one quantitative metric.
		The reference of Cheng does not teach the limitation of, “wherein the state machine defines transitions between the plurality of SLT states based on at least some of the plurality of actions performed on the plurality of ITSM records”.
Lovy teaches, “wherein the state machine defines transitions between the plurality of SLT states based on at least some of the plurality of actions performed on the plurality of ITSM records” Lovy teaches, “wherein the state machine defines transitions between the plurality of SLT states based on at least some of the plurality of actions performed on the plurality of ITSM records” (see pp. [0205]; e.g., the reference of Lovy teaches of the decision engine being implemented as a state-machine created within a database structure that accepts messages generated by events {i.e. traps} and changes states with messages.  The decision engine polls a message queue and performs state transitions and associated tasks with the transitions, reading on Applicant’s claimed limitation, as transitions are determined and are associated with a plurality of tasks {i.e. actions}).
The references of Cheng and Lovy appear to be analogous art due to being within the same field of endeavor, which is computer and communication networks.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the use of a state machine for the updating of records within a database based on an associated state, as taught by Lovy, with the method of Cheng because a further need exists for a contact center state engine that provides customizable applications, data access, notification tools, and services while also providing a trustworthy, uninterrupted, unified reality. (Lovy; [0004-0005]) 		 

As for Claim 9, Cheng teaches, A non-transitory computer readable medium storing instructions executable by a processing resource (see pp. [0006]; e.g., a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor) to:
 table comprising a plurality of entries, a portion of a plurality of aggregated actions performed on a plurality of information technology service management (ITSM) records since the prior update of the SLT database table (see Fig. 6, 7 & 9; see pp. [0042-0046], [0059]; e.g., the reference of Cheng provides a method which determines at least one “mashup pattern” applicable to a process, where the at least one mashup process is applicable to one or more process steps, causing the recalculation of at least one quantitative metric in consideration of the at least one mashup pattern, and applying the one or more mashup patterns to the process responsive to improvement in at least one quantitative metric.  The tasks/subtasks of a process are determined, as well as a measure of time to perform each of several subtasks of one or more tasks being performed within ITSM records, such as created tickets of a Service Desk.  Service Desk “dispatcher” provides the responsibilities of monitoring new requests and monitoring compliance with Service Level Agreements (SLAs), as illustrated within at least Figure 7.  Paragraph [0061] briefly expounds on Dispatcher responsibilities to provide consistency and redundancy without violating policies, such as monitoring data compliance for dealing with confidential information, for example, considered distinct from the one or more received and processed ITSM records by having the ability to establish predefined conditions for mashup patterns.  Paragraphs [0043-0046] provide teachings into the utilization of a standardized set of modification templates, known as “mashup patterns”, which can be applied specifically to subtasks in processing information and provides a quantitatively motivated process improvement within ITSM.  A basic mashup operator such as a “Control” operator 
wherein the identified portion comprises multiple actions that previously updated a first ITSM record of the plurality of ITSM records since the prior update of the SLT database table, each entry of the SLT database table comprising a first field to indicate a SLT state associated with a unique ITSM record (see Figure. 6 & 9; see pp. [0043-0046], [0068-0072]; e.g., the reference of Cheng teaches of identifying and instantiating one or more of a plurality of “pattern mashups”, such as a display pattern used to show all needed information in one screen, eliminating in this task inefficiencies both of information lookup and of retaining information.  Paragraphs [0043-0046] provide teachings into the utilization of a standardized set of modification templates, known as “mashup patterns”, which can be applied specifically to subtasks in processing information and provides a quantitatively motivated process improvement within ITSM.  A basic mashup operator such as a “Control” operator allows data to be restricted by filters {predefined conditions} and adjustable thresholds.   Within Figure 6, the column “Current” refers to the current task duration and “New” refers to the reduced task duration, where Examiner considers the “Current” designation as being prior to updating a task the receive a “New” duration time for execution of the mashup pattern on one or more subtasks of a task.  An alerter pattern can be used to notify dispatchers about a new ticket as it’s created, eliminating a “becoming aware” inefficiency, with inefficiencies 
wherein each ITSM record is an electronic ticket created in response to  a unique request to perform an information technology (IT) service task, wherein the plurality of ITSM records are distinct from the SLT database table” (see pp. [0045-0046], [0069]; e.g., the reference of Cheng teaches of interacting with an “IT Service Management {ITSM}” having a plurality of service tickets used for the monitoring of one or more of a plurality of executed tasks.  According to paragraphs [0069-0070], a ticket can have a name, description, and severity as basic information, where severity is considered to be relative to the state or condition of a task/record such as the service ticket it describes.  An attribute such as “severity” is descriptive of the state of a task being monitored, further influencing the assignment of tickets by dispatchers within the ITSM.  The importing of tickets to an internal database, considered equivalent in function to Applicant’s SLT database table, as tickets are received and stored for further updating and manipulation, such as modification of information by at least a “transformer pattern” template of the ITSM). 
The reference of Cheng does not appear to explicitly recite the limitations to, “determine, using a state machine comprising a plurality of SLT states, an updated SLT state associated with the first ITSM record based on the multiple actions that previously updated the first ITSM record”, “determine a single database operation to be performed in a first entry in the SLT database table based on the updated SLT state, wherein the first entry in the SLT database table is associated with the first ITSM record”, and “perform the single database operation to update the first entry in the SLT database table to indicate the updated SLT state associated with the first ITSM record.”
The reference of Lovy recites the limitations to, “determine, using a state machine comprising a plurality of SLT states, an updated SLT state associated with the first ITSM record based on the multiple actions that previously updated the first ITSM record” (see pp. [0223-0235], [0239-0241]; e.g., the reference of Lovy serves as an enhancement to the teachings of the primary Cheng reference by providing methods for intelligently correlating call event data with network status data in a call center environment by utilizing at least a state machine having a plurality of states {i.e. active/inactive} that change dependent upon message inputs being received.  Records contained within a database define several finite state machine models managed by a decision engine, which works in collaboration with the one or more state machines to optimize resource utilization and conduct multiple activities simultaneously.  Each state represents a condition or step in a decision process, with only one state in each state machine being active at a time.  According to paragraphs [0230-0231] & [0235], given a particular state and a particular message, transfer is facilitated to the next state, initiating any tasks defined for the transition and target state.  This teaching reads on Applicant’s claimed limitation of determining an updated state associated with one or more records based on previous actions and tasks performed, as the decision engine ;  
“determine a single database operation to be performed in a first entry in the SLT database table based on the updated SLT state, wherein the first entry in the SLT database table is associated with the first ITSM record” (see pp. [0209-0215]; e.g., Paragraphs [0209-0215] teach of the utilization of at least a Command Module of the Decision Engine for the retrieval of records from a command table in order to perform one or more task defined in a database record, further resulting in a message being placed in a message queue.  A Decision Module of the Decision Engine then retrieves messages from a message queue, determines which state machine the message is intended for, changes the state of the machine based on the content of the message and “farms out” to the other modules the tasks associated with the state change, where a tasks is associated with a type, action, arguments, condition and output message, reading on Applicant’s claimed limitation by determining a single command to be executed against a record entry based on a determined state); and
“perform the single database operation to update the first entry in the SLT database table to indicate the updated SLT state associated with the first ITSM record.” (see pp. [0209-0215]; e.g., As stated above, text of paragraphs [0209-0215] teach of the utilization of at least a Command Module for the retrieval of records from a command table in order to perform one or more task defined in a database record, further resulting in a message being placed in a message queue.  The Decision Module then retrieves 
		The references of Cheng and Lovy appear to be analogous art due to being within the same field of endeavor, which is computer and communication networks.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the use of a state machine for the updating of records within a database based on an associated state, as taught by Lovy, with the method of Cheng because a further need exists for a contact center state engine that provides customizable applications, data access, notification tools, and services while also providing a trustworthy, uninterrupted, unified reality. (Lovy; [0004-0005])


see Fig. 12; see pp. [0078-0084]; e.g., Cheng provides an illustration representing the integrating of hardware and software components).

As for Claim 14, the reference of Cheng provides a method which determines at least one “mashup pattern” applicable to a process, where the at least one mashup process is applicable to one or more process steps, causing the recalculation of at least one quantitative metric in consideration of the at least one mashup pattern, and applying the one or more mashup patterns to the process responsive to improvement in at least one quantitative metric.
Cheng does not recite, “wherein performing the single database operation updates an elapsed duration period specified in the first entry of the SLT database table”.
Lovy teaches, “wherein performing the single database operation updates an elapsed duration period specified in the first entry of the SLT database table” (see pp. [0209-0215]; e.g., The reference of Lovy serves as an enhancement to the teachings of Cheng through the issuing of a command from a command module, where a record that has been sitting in the commands_queue table for the longest period of time is retrieved 
The references of Cheng and Lovy appear to be analogous art due to being within the same field of endeavor, which is computer and communication networks.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the use of a state machine for the updating of records within a database based on an associated state, as taught by Lovy, with the method of Cheng because a further need exists for a contact center state engine that provides customizable applications, data access, notification tools, and services while also providing a trustworthy, uninterrupted, unified reality. (Lovy; [0004-0005])

As for Claim 15, the reference of Cheng provides a method which determines at least one “mashup pattern” applicable to a process, where the at least one mashup process is applicable to one or more process steps, causing the recalculation of at least one quantitative metric in consideration of the at least one mashup pattern, and applying the one or more mashup patterns to the process responsive to improvement in at least one quantitative metric.
 of the SLT database table”.
Lovy teaches, wherein performing the single database operation updates a target duration period specified in the first entry of the SLT database table (see pp. [0209-0215]; e.g., The reference of Lovy serves as an enhancement to the teachings of Cheng through the issuing of a command from a command module, where a record that has been sitting in the commands_queue table for the longest period of time is retrieved and has an action executed upon it through a command found in the action field of the current record.  By doing so, the elapsed time period that the record has been waiting can be reset due to it no longer being within the commands_queue table, thus, updating a target elapsed duration period within the record after retrieval).
The references of Cheng and Lovy appear to be analogous art due to being within the same field of endeavor, which is computer and communication networks.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the use of a state machine for the updating of records within a database based on an associated state, as taught by Lovy, with the method of Cheng because a further need exists for a contact center state engine that provides customizable applications, data access, notification tools, and services while also providing a trustworthy, uninterrupted, unified reality. (Lovy; [0004-0005])


Cheng does not recite, “wherein the single database command is composed in a database query language”.
Lovy teaches, “wherein the single database command is composed in a database query language” (see pp. [0210-0211]; e.g., the reference of Lovy teaches of implementing the one or more modules of the Decision Engine, such as the Command Module, using C programming language for the Linux OS or with other languages and/or operating systems).
The references of Cheng and Lovy appear to be analogous art due to being within the same field of endeavor, which is computer and communication networks.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the use of a state machine for the updating of records within a database based on an associated state, as taught by Lovy, with the method of Cheng because a further need exists for a contact center state engine that provides customizable applications, data access, notification tools, and services while also providing a trustworthy, uninterrupted, unified reality. (Lovy; [0004-0005])

As for Claim 17, the reference of Cheng provides a method which determines at least one “mashup pattern” applicable to a process, where the at least one mashup process is applicable to one or more process steps, causing the recalculation of at least one quantitative metric in consideration of the at least one mashup pattern, and applying the one or more mashup patterns to the process responsive to improvement in at least one quantitative metric.
Cheng does not recite, “wherein the state machine defines transitions between the plurality of SLT states based on at least some of the plurality of actions performed on the plurality of ITSM records”.
Lovy teaches, “wherein the state machine defines transitions between the plurality of SLT states based on at least some of the plurality of actions performed on the plurality of ITSM records” (see pp. [0205]; e.g., the reference of Lovy teaches of the decision engine being implemented as a state-machine created within a database structure that accepts messages generated by events {i.e. traps} and changes states with messages.  The decision engine polls a message queue and performs state transitions and associated tasks with the transitions, reading on Applicant’s claimed limitation, as transitions are determined and are associated with a plurality of tasks {i.e. actions}).
The references of Cheng and Lovy appear to be analogous art due to being within the same field of endeavor, which is computer and communication networks.  

As for Claim 18, the reference of Cheng provides a method which determines at least one “mashup pattern” applicable to a process, where the at least one mashup process is applicable to one or more process steps, causing the recalculation of at least one quantitative metric in consideration of the at least one mashup pattern, and applying the one or more mashup patterns to the process responsive to improvement in at least one quantitative metric.
Cheng does not recite, “wherein the single database operation updates an elapsed duration period specified in the first entry of the SLT database table”.
Lovy teaches, “wherein the single database operation updates an elapsed duration period specified in the first entry of the SLT database table” (see pp. [0209-0215]; e.g., The reference of Lovy serves as an enhancement to the teachings of Cheng through the issuing of a command from a command module, where a record that has been sitting in the commands_queue table for the longest period of time is retrieved and 
The references of Cheng and Lovy appear to be analogous art due to being within the same field of endeavor, which is computer and communication networks.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the use of a state machine for the updating of records within a database based on an associated state, as taught by Lovy, with the method of Cheng because a further need exists for a contact center state engine that provides customizable applications, data access, notification tools, and services while also providing a trustworthy, uninterrupted, unified reality. (Lovy; [0004-0005])

As for Claim 19, the reference of Cheng provides a method which determines at least one “mashup pattern” applicable to a process, where the at least one mashup process is applicable to one or more process steps, causing the recalculation of at least one quantitative metric in consideration of the at least one mashup pattern, and applying the one or more mashup patterns to the process responsive to improvement in at least one quantitative metric.
 of the SLT database table”.
Lovy teaches, “wherein the single database operation updates a target duration period specified in the first entry of the SLT database table” (see pp. [0209-0215]; e.g., The reference of Lovy serves as an enhancement to the teachings of Cheng through the issuing of a command from a command module, where a record that has been sitting in the commands_queue table for the longest period of time is retrieved and has an action executed upon it through a command found in the action field of the current record.  By doing so, the elapsed time period that the record has been waiting can be reset due to it no longer being within the commands_queue table, thus, updating a target elapsed duration period within the record after retrieval).
The references of Cheng and Lovy appear to be analogous art due to being within the same field of endeavor, which is computer and communication networks.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the use of a state machine for the updating of records within a database based on an associated state, as taught by Lovy, with the method of Cheng because a further need exists for a contact center state engine that provides customizable applications, data access, notification tools, and services while also providing a trustworthy, uninterrupted, unified reality. (Lovy; [0004-0005])


Cheng does not recite, “wherein the single database operation updates an elapsed duration period specified in the first entry of the SLT database table”.
Lovy teaches, “wherein the single database operation updates an elapsed duration period specified in the first entry of the SLT database table” (see pp. [0209-0215]; e.g., The reference of Lovy serves as an enhancement to the teachings of Cheng through the issuing of a command from a command module, where a record that has been sitting in the commands_queue table for the longest period of time is retrieved and has an action executed upon it through a command found in the action field of the current record.  By doing so, the elapsed time period that the record has been waiting can be reset due to it no longer being within the commands_queue table, thus, updating the elapsed duration period within the record after retrieval).
The references of Cheng and Lovy appear to be analogous art due to being within the same field of endeavor, which is computer and communication networks.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the use of a state machine for the updating of records within a database based on an associated state, as taught by Lovy, 

Claims 3-8 & 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (USPG Pub No. 20130275085A1; Cheng hereinafter) in view of Lovy et al (USPG Pub No. 20130208880A1; Lovy hereinafter) further in view of Provenzano et al (USPG Pub No. 20130036091A1; Provenzano hereinafter). 

As for Claim 3, the reference of Cheng provides a method which determines at least one “mashup pattern” applicable to a process, where the at least one mashup process is applicable to one or more process steps, causing the recalculation of at least one quantitative metric in consideration of the at least one mashup pattern, and applying the one or more mashup patterns to the process responsive to improvement in at least one quantitative metric, and the reference of Lovy teaches of intelligently correlating call event data with network status data.
		The references of Cheng and Lovy appear to be analogous art due to being within the same field of endeavor, which is computer and communication networks.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the use of a state machine for the updating of records within a database based on an associated state, as taught by Lovy, 
		The combined references of Cheng and Lovy do not teach the limitation of, “wherein the identified portion of the plurality of aggregated actions includes a create action that generated the first ITSM record”.
Provenzano teaches, wherein the identified portion of the plurality of aggregated actions includes a create action that generated the first ITSM record (see pp. [0041]; e.g., the reference of Provenzano serves as an enhancement to the combined teachings of Cheng and Lovy by teaching of performing an action for the creation of a point-in-time image/snapshot corresponding to a specific, successive time-state of the application data, which is kept in a performance optimized data store/pool, for example).
		The combined references of Cheng, Lovy and Provenzano appear to be analogous art due to being within the same field of endeavor, which is the control of information processing systems across multiple systems and sources.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the translation of incoming requests into an appropriate form to be utilized for data manipulation, as taught by Provenzano, with the methods of Lovy and Cheng in order to improve incremental copy performance between data stores (Provenzano; pp. [0002]). 


The combined references of Cheng and Lovy do not teach the limitation of, “wherein the identified portion of the plurality of aggregated actions includes a start action that initiated a measurement of an elapsed-duration of work on the first ITSM record”.
Provenzano teaches, wherein the identified portion of the plurality of aggregated actions includes a start action that initiated a measurement of an elapsed-duration of work on the first ITSM record (see pp. [0082-0083]; e.g., a timeline is maintained, which is a list of all operations performed on a given primary data object, including the time an operation is started and stopped.  Paragraphs [0172-0175] provide an example of intermittent snapshots created, including all of the operations performed). 
		The combined references of Cheng, Lovy and Provenzano appear to be analogous art due to being within the same field of endeavor, which is the control of information processing systems across multiple systems and sources.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the translation of incoming requests into an appropriate form to be utilized for data manipulation, as taught by Provenzano, with the 

As for Claim 5, the reference of Cheng provides a method which determines at least one “mashup pattern” applicable to a process, where the at least one mashup process is applicable to one or more process steps, causing the recalculation of at least one quantitative metric in consideration of the at least one mashup pattern, and applying the one or more mashup patterns to the process responsive to improvement in at least one quantitative metric, and the reference of Lovy teaches of intelligently correlating call event data with network status data.
The combined references of Cheng and Lovy do not teach the limitation of, “wherein the identified portion of the plurality of aggregated actions includes a stop action that stopped a measurement of an elapsed-duration of work on the first ITSM record”.
Provenzano teaches, wherein the identified portion of the plurality of aggregated actions includes a stop action that stopped a measurement of an elapsed-duration of work on the first ITSM record (see pp. [0082-0083]; e.g., a timeline is maintained, which is a list of all operations performed on a given primary data object, including the time an operation is started and stopped.  Paragraphs [0172-0175] provide an example of intermittent snapshots created, including all of the operations performed). 
		The combined references of Cheng, Lovy and Provenzano appear to be analogous art due to being within the same field of endeavor, which is the control of 

As for Claim 6, the reference of Cheng provides a method which determines at least one “mashup pattern” applicable to a process, where the at least one mashup process is applicable to one or more process steps, causing the recalculation of at least one quantitative metric in consideration of the at least one mashup pattern, and applying the one or more mashup patterns to the process responsive to improvement in at least one quantitative metric, and the reference of Lovy teaches of intelligently correlating call event data with network status data.
The combined references of Cheng and Lovy do not teach the limitation of, “wherein the identified portion of the plurality of aggregated actions includes a suspend action that suspended a measurement of an elapsed-duration of work on the first ITSM record”.
Provenzano teaches, wherein the identified portion of the plurality of aggregated actions includes a suspend action that suspended a measurement of an elapsed-duration of work on the first ITSM record (see pp. [0082-0083]; e.g., a timeline is maintained, which is a list of all operations performed on a given primary data object, 
		The combined references of Cheng, Lovy and Provenzano appear to be analogous art due to being within the same field of endeavor, which is the control of information processing systems across multiple systems and sources.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the translation of incoming requests into an appropriate form to be utilized for data manipulation, as taught by Provenzano, with the methods of Lovy and Cheng in order to improve incremental copy performance between data stores (Provenzano; pp. [0002]). 
As for Claim 7, the reference of Cheng provides a method which determines at least one “mashup pattern” applicable to a process, where the at least one mashup process is applicable to one or more process steps, causing the recalculation of at least one quantitative metric in consideration of the at least one mashup pattern, and applying the one or more mashup patterns to the process responsive to improvement in at least one quantitative metric, and the reference of Lovy teaches of intelligently correlating call event data with network status data.
The combined references of Cheng and Lovy do not teach the limitation of, “wherein the identified portion of the plurality of aggregated actions 
Provenzano teaches, wherein the identified portion of the plurality of aggregated actions includes an unsuspend action that resumed the measurement of the elapsed-duration of the work on the first ITSM record (see pp. [0082-0083]; e.g., a timeline is maintained, which is a list of all operations performed on a given primary data object, including the time an operation is started and stopped.  Paragraphs [0172-0175] provide an example of intermittent snapshots created, including all of the operations performed, such as suspend and unsuspend operations equivalent to pause and resume operations). 
		The combined references of Cheng, Lovy and Provenzano appear to be analogous art due to being within the same field of endeavor, which is the control of information processing systems across multiple systems and sources.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the translation of incoming requests into an appropriate form to be utilized for data manipulation, as taught by Provenzano, with the methods of Lovy and Cheng in order to improve incremental copy performance between data stores (Provenzano; pp. [0002]). 

As for Claim 8, the reference of Cheng provides a method which determines at least one “mashup pattern” applicable to a process, where the at least one mashup process is applicable to one or more process steps, causing the recalculation of at least 
The combined references of Cheng and Lovy do not teach the limitation of, “wherein the identified portion of the plurality of aggregated actions includes a restart action that reinitiates a measurement of an elapsed-duration of work on the first ITSM record from a zero time measurement”.
Provenzano teaches, wherein the identified portion of the plurality of aggregated actions includes a restart action that reinitiates a measurement of an elapsed-duration of work on the first ITSM record from a zero time measurement (see pp. [0082-0083]; e.g., a timeline is maintained, which is a list of all operations performed on a given primary data object, including the time an operation is started and stopped.  Paragraphs [0172-0175] provide an example of intermittent snapshots created, including all of the operations performed, such as a restart operation).
		The combined references of Cheng, Lovy and Provenzano appear to be analogous art due to being within the same field of endeavor, which is the control of information processing systems across multiple systems and sources.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the translation of incoming requests into an appropriate form to be utilized for data manipulation, as taught by Provenzano, with the methods of Lovy and Cheng in order to improve incremental copy performance between data stores (Provenzano; pp. [0002]). 


Claim 10 amounts to a non-transitory computer readable medium comprising instructions that, when executed by one or more processors, performs the functionality of the plurality of components utilized within the system of dependent Claim 2.  Accordingly, Claim 10 is rejected for substantially the same reasons as presented above for Claim 2 and based on the references’ disclosure of the necessary supporting hardware and software (see Fig. 12; see pp. [0078-0084]; e.g., Cheng provides an illustration representing the integrating of hardware and software components).

As for Claim 11, the reference of Cheng provides a method which determines at least one “mashup pattern” applicable to a process, where the at least one mashup process is applicable to one or more process steps, causing the recalculation of at least one quantitative metric in consideration of the at least one mashup pattern, and applying the one or more mashup patterns to the process responsive to improvement in at least one quantitative metric, and the reference of Lovy teaches of intelligently correlating call event data with network status data.
The combined references of Cheng and Lovy do not teach the limitation of, “wherein the identified portion of the plurality of aggregated actions includes a stop action that stopped a measurement of an elapsed-duration of work on the first ITSM record”.


As for Claim 12, the reference of Cheng provides a method which determines at least one “mashup pattern” applicable to a process, where the at least one mashup process is applicable to one or more process steps, causing the recalculation of at least one quantitative metric in consideration of the at least one mashup pattern, and applying the one or more mashup patterns to the process responsive to improvement in 
The combined references of Cheng and Lovy do not teach the limitation of, “wherein the identified portion of the plurality of aggregated actions includes an unsuspend action that resumed the measurement of the elapsed-duration of the work on the first ITSM record SLT status”.
Provenzano teaches, wherein the identified portion of the plurality of aggregated actions includes an unsuspend action that resumed the measurement of the elapsed-duration of the work on the first ITSM record SLT status (see pp. [0082-0083]; e.g., a timeline is maintained, which is a list of all operations performed on a given primary data object, including the time an operation is started and stopped.  Paragraphs [0172-0175] provide an example of intermittent snapshots created, including all of the operations performed, such as a restart operation). 
		The combined references of Cheng, Lovy and Provenzano appear to be analogous art due to being within the same field of endeavor, which is the control of information processing systems across multiple systems and sources.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the translation of incoming requests into an appropriate form to be utilized for data manipulation, as taught by Provenzano, with the methods of Lovy and Cheng in order to improve incremental copy performance between data stores (Provenzano; pp. [0002]). 


Response to Arguments
Applicant's arguments and amendments, with respect to Cheng, Maes and Provenzano’s alleged failure to teach the amended subject matter of Claims 1-20 have been fully considered but are persuasive, with further explanation above.  Therefore, the rejection(s) has been withdrawn.
Upon further consideration and in direct response to Applicant’s numerous claim amendments, a new ground of rejection for Claims 1-20 is made in view of Lovy et al (USPG Pub No. 20130208880A1).
Addressing previous arguments and concerns pertaining to Applicant’s claimed limitations, Examiner maintains reliance on the Cheng reference as it continues to read on Applicant’s teachings, providing for the issuance of “e-Tickets” from a dispatcher within an IT Service Management environment {ITSM} that uses “mashup patterns/templates” applied specifically to subtasks involving interactions with a user interface in processing information, forming building blocks for quantitatively motivated process improvement in human-computer interactions within ITSM, taught at least within paragraphs [0043-0045] and illustrated within Figure 10.  According to at least paragraphs [0058-0059], Service Level Agreement {SLA} compliance is monitored as new requests are received by Dispatchers and dispersed to the appropriate system administrator {SA} for a resolution. The requests in the form of one or more tickets are considered equivalent to Applicant’s one or more ITSM records, with the importing of tickets to an internal database considered equivalent in function to Applicant’s utilization of an SLT database table, as tickets are received and stored for further updating and 
Through an updated search in response to receipt of an AFCP 2.0 communication, the discovered Park et al (USPG #20140164323) and Ashutosh et al (US Patent  #9858155) references provided teachings applicable to Applicant’s claimed limitations, as noted within the provided rationale within the communication dated 11/5/2020 and expressed through the corresponding Interview Summary, but the aforementioned references were not utilized within this communication, as the Cheng reference has been maintained for providing pertinent teachings in view of Applicant’s claimed limitations, as discussed within this communication.  Additionally, the Lovy et al reference has been utilized to cure the deficiencies of the primary reference by addressing amended language such as Applicant’s limitation to, “determine, using a state machine comprising a plurality of SLT states, an updated SLT state associated with the first ITSM record based on the multiple actions that previously updated the first ITSM record”, with pertinent rationale provided above to address Applicant’s claimed state and state machine.  The Lovy et al reference serves as an enhancement to the teachings of the primary Cheng reference by providing methods for intelligently correlating call event data with network status data in a call center environment by utilizing at least a state machine having a plurality of states {i.e. active/inactive} that change depending upon message inputs being received.  Records contained within a database define several finite state machine models managed by a decision engine, which works in collaboration with the one or more state machines to optimize resource utilization and conduct multiple activities simultaneously.

Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
***Ashutash et al (US Patent No. 9858155B2) teaches a system and method for managing data with service level agreements that may specify non-uniform copying of data.
***Park et al (USPG Pub No. 20140164323A1) teaches synchronous/ asynchronous storage systems.
**Bowman-Amuah et al (US Patent No. 6662357B1) teaches managing information in an integrated development architecture framework.
**Murphy et al (USPG Pub No. 20080222604A1) teaches methods and apparatus for life-cycle management.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								1/12/2021